Hill, C. J.
1. The questions of law raised in the cross-bill of exceptions having been certified by this court to the Supreme Court, and that court having decided the questions adversely to the contentions of the plaintiff in error in the cross-bill, the judgment assigned as error in the cross-bill must be affirmed.
2. The judgment of the lower court in granting the motion for a new trial on a single ground must be affirmed, under the ruling of the Supreme Court in the case of Smith v. Maddox-Rucker Banking Co., 135 Ga. 151 (68 S. E. 1031), and the decision of this court in Holland v. Williams, 3 Ga. App. 636 (60 S. E. 331). Judgment affirmea.